Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 23, 2021.

Restrictions/Elections
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on June 23, 2021 is acknowledged.

Status of Claims
Claims 1-18, 26-27, 31 and 33-35 are currently pending and are the subject of this office action.
Claims 14-18, 26-27, 31 and 33-35 were withdrawn without traverse in the election made on June 23, 2021.
Claims 1-13 are presently under examination.

Priority
The present application is a CON of 15/209,423 filed on 07/13/2016, which is a CON of 13/885,518 filed on 10/29/2013, which is a 371 of PCT/IL11/00881 filed on 011/15/2011, and claims priority to provisional application No. 61/524,064 filed on 08/16/2011 and 61/413,637 filed on 11/15/2010.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Segrell (US 2008/0255235) and Tsukada et. al. (US 4,409,233).

For claim 1 Segrell teaches that levodopa is effective in treating Parkinson’s disease (PD) (see [0004]).  Levodopa is usually administered in combination with carbidopa in order to increase its bioavailability in the brain (see [0006]).  Combinations of levodopa/carbidopa are sold under the name of Duodopa® as a viscous gel that is administered directly into the duodenum (See [0013]).  However, there are no commercially available pharmaceutical preparations for intravenous, subcutaneous or intrathekal administration due to the poor solubility of levodopa.  Large quantities of Levodopa-containing liquid would be required to give a therapeutic effect at a near neutral pH and further.  It would be desirable to have an infusion solution or injection solution that is therapeutically effective in lower daily volumes. (see [0014]).  
Segrell does not teach a levodopa/carbidopa composition further comprising arginine.
However, Tsukada, like Segrell teaches that levodopa (beta-(3,4-dihydroxyphentl)-alpha-alanine) is a known remedy for the treatment of PD, and due to its poor water solubility it is inconvenient to use in the form of a solution, particularly injection.  Therefore there have been many attempts for the preparation of highly concentrated liquid solutions of levodopa (see column 1 under background).  The authors disclose that they were able to achieve high concentrated water solutions of arginine (see column 1, lines 44, through column 2, line 1). 
Neither Segrell nor Tsukada teach that the amount of levodopa can be at least 4%.  However, Tsukada teaches that the concentration of levodopa can be between 10 mg/mL and 100 mg/mL (see column 1, line 47) which is equivalent to a levodopa concentration between 1% and 10%, which overlaps with the instantly claimed range (4% or more).  Further, Segrell teaches that the amount of levodopa can be 5% (see paragraph [0040]) which anticipates the instantly claimed range (4% or more).
Neither Segrell nor Tsukada teach that the pH of the composition can be from 9.1 to about 9.8.  However, Tsukada teaches that the pH of the solution can be 9.5 (see column 2, line 36 and see column 3, line 30) which anticipates the instantly claimed range (9.1 to about 9.8).

At the time of the invention, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Segrell and Tsukada and prepare a concentrated solution of levodopa/carbidopa by adding arginine as taught by Tsukada, since arginine increases the solubility of levodopa.
Also, since the concentration of levodopa, and pH range disclosed by the prior art either overlap or anticipate the instantly claimed amounts/ranges, a prima facie case of obviousness exists.  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, as stated above, Tsukada teaches that the concentration of levodopa can be between 10 mg/mL and 100 mg/mL (see column 1, line47) which is equivalent to a levodopa concentration between 1% and 10%.  Tsukada also teaches that the concentration of arginine can be between 1 mg/mL and 300 mg/mL (see column 2, lines 1-6), which is equivalent to an arginine concentration between 0.1% and 30%, which will result in a levodopa/arginine ratio from 1:30 (1%/30%) to about 100:1 (10%/0.1%), which overlaps with the instantly claimed range (1:1.8 to about 1:3.5).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 2 with a reasonable expectation of success.

For claim 3, Tsukada teaches that the concentration of levodopa can be between 10 mg/mL and 100 mg/mL (see column 1, line 47) which is equivalent to a levodopa concentration between 1% and 10%, which overlaps with the instantly claimed range (4% to about 12%).  Further, Segrell teaches that the amount of levodopa can be 5% (see paragraph [0040]) which anticipates the instantly claimed range (4% to about 12%).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 3 with a reasonable expectation of success.

For claim 4, Segrell teaches that the one inhibitor of a Levodopa-metabolizing enzyme (i.e. carbidopa) can be present at 0.5 mg/mL or more (i.e. 0.05% or more, see abstract, see [0006] and [0016]) which overlaps with the instantly claimed range (1% to about 6%); and carbidopa resent at 0.5% (see [0040]) which is very close to the instantly claimed range (1% to about 6%).

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held 

All this will result in the practice of claim 4 with a reasonable expectation of success.

For claim 9, Tsukada teaches that the concentration of arginine can be between 1 mg/mL and 300 mg/mL (see column 2, lines 1-6), which is equivalent to an arginine concentration between 0.1% and 30%, which overlaps the instantly claimed range (10% to about 35%).   
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).



For claims 10-12, Tsukada teaches that in order to stabilize the levodopa composition, ascorbic acid is incorporated (see column 2, lines 6-10), thus resulting in the practice of claims 10-12 with a reasonable expectation of success.

For claim 13, Tsukada teaches that sulfites (i.e. hydrogen sulfite) are used as stabilizers (see column 2, lines 6-10), and in example 1 (see column 2) the composition comprises 400 mg of sodium hydrogen sulfite (i.e. sodium bisulfite), thus resulting in the practice of claim 13 with a reasonable expectation of success.

2) Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Segrell (US 2008/0255235) and Tsukada et. al. (US 4,409,233) as applied to claims 1-4 and 9-13 above, further in view of Surivet et. al. (US 7,223,776), Barrett et. al. (US 6,166,083), Friedl et. al. (US 2005/0053669) and Defossa et. al. (US 7,709,494).

Segrell and Tsukada teach all the limitations of claim 5, except for the presence of meglumine.
However, the prior art teaches that meglumine like arginine is a basic organic compound that has been used as a salt of a variety poorly soluble pharmaceutical compounds: see for example Surivet (column 6, lines 28-31), Barrett (column 1, lines 51-54), Friedl (paragraph [0004]) and Defossa (column 3, lines 20-25).
prima facie obvious for a person of ordinary skill in the art to make a meglumine salt of any poorly water soluble compound, like levodopa, in order to improve its water solubility, or even substitute one functional equivalence (arginine) for another (meglumine) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claim 5, with a reasonable expectation of success.

For claims 6-8, Tsukada further teaches that the concentration of arginine can be between 1 mg/mL and 300 mg/mL (see column 2, lines 1 -6), which is equivalent to an arginine concentration between 0.1% and 30%, and since meglumine is equivalent to arginine, it will be obvious to use a similar amount, which either anticipates or overlaps with the claimed ratios and ranges.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 5-9 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,040,577. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine and meglumine in the same or similar proportions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,040,578. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine and meglumine in the same or similar proportions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,022,320. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine and an agent that inhibits the formation of oxidation products like NAC.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,258,585. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine an agent that inhibits the formation of oxidation products like NAC, L-cysteine and ascorbic acid.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,813,902. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine an agent that inhibits the formation of oxidation products like NAC, L-cysteine and ascorbic acid.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,624,839. Although the claims at : the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine an agent that inhibits the formation of oxidation products like NAC, L-cysteine and ascorbic acid.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,863,336. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa and arginine in the same or similar proportions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,101,663. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa and arginine in the same or similar proportions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9.040,589. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa, arginine, ascorbic acid and NAC in the same or similar proportions.

s 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,040,590. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa and arginine in the same or similar proportions.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,993,451. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant claims and the US patent teach compositions comprising levodopa, carbidopa and arginine in the same or similar proportions.


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/876,911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach compositions comprising levodopa, carbidopa and arginine in the same or similar proportions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/031,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach compositions comprising levodopa, carbidopa, meglumine, Nac and arginine in the same or similar proportions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12-13, 15, 18, 20, 27-28, 32, 35, 51, 78-80 and 82-84 of copending Application No. 16/819,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach compositions comprising levodopa, carbidopa, L-cysteine, Nac and arginine in the same or similar proportions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/863,459 (reference application). Although the claims at issue are not identical, they both applications teach compositions comprising levodopa, carbidopa, L-cysteine, Nac and arginine in the same or similar proportions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 23, 2021.